Exhibit 10.1

On June 1, 2007 the Company sold its pharmacy division, Drug Depot, Inc. The
transaction generated proceeds of cash of $67,000 and forgiveness of debt of
$146,206 and resulted in a net loss of $42,177.

The following table summarizes the carrying values of the assets and liabilities
of Drug Depot included in the Consolidated Balance Sheets at December 31, 2006
and June 30, 2007:

The following pro forma financial information presents the results of operations
of Vertical Health Solutions, Inc. as if the disposition had occurred at
January 1, 2006 and 2007. The pro forma financial information is not intended to
represent or be indicative of Vertical Health Solutions, Inc. consolidated
results of operations or financial condition that would have been reported had
the disposition been completed as of the beginning of the periods presented, and
should not be taken as indicative of Vertical Health Solutions, Inc.’s future
consolidated results of operations or financial condition.

 

     June 30, 2007    December 31, 2006

Assets:

     

Current assets

   $ 400,518    $ 209,538

Property and equipment

     24,606      14,983

Total assets disposed

   $ 425,124    $ 224,521

Liabilities:

     

Current liabilities

   $ 315,947    $ 143,144

Total liabilities

   $ 315,947    $ 143,144

Net assets

   $ 109,177    $ 81,377

 

     2006     Adjustments     Proforma
2006  

Sales

   $ 754,914     (754,914 )   $ 0  

Cost of goods sold

     383,068     (383,068 )     0                     

Gross profit

   $ 371,846       $ 0  

Operating expenses:

      

Selling, general and administrative expenses

     667,907     (536,633 )     131,274                     

Total operating expenses

     667,907         131,274                     

Operating loss before other income and expense

     (296,061 )       (131,274 )

Other income (expense):

      

Interest income

     18,050         18,050  

Impairment of goodwill

     (430,000 )       (430,000 )

Derivative instrument income (expense), net

     187,873         187,873  

Gain on sale of subsidiary

     192,541         192,51  

Gain on extinguishment of debt

     146,455         146,455  

Interest expense

     (3,533 )       (3,533 )                   

Total other income (expense)

     111,386         111,386                     

Loss from continuing operations before income taxes

     (184,675 )       (19,888 )

Income taxes

     0         0                     

Loss from continuing operations

     (184,675 )       (19,888 )

Discontinued operations

      

Loss from operations of Drug Depot, Inc.

     0         0  

Loss on disposal of Drug Depot, Inc.

     0     (42,177 )     (42,177 )                         0         (42,177 )

Preferred stock dividends

     0         0                     

Net loss

   $ (184,675 )     $ (62,065 )                   

Basic and diluted loss per share

     (0.01 )       (0.00 )                   



--------------------------------------------------------------------------------

The following is the Statement of Operations for the six months ended June 30,
2007:

 

    

Six

Months
Ended
June 30,
2007

    Adjustments     Pro Forma  

Sales

   $ 1,187,897     (1,187,897 )   $ 0  

Cost of goods sold

     527,043     (527,043 )     0                     

Gross profit

   $ 660,854       $ 0  

Operating expenses:

      

Selling, general and administrative expenses

     631,035     (492,462 )     138,573                     

Total operating expenses

     631,035         138,573                     

Operating loss before other income and expense

     29,819         (138,573 )

Other income (expense):

      

Interest income

     3,479         3,479  

Interest expense

     (218 )       (218 )                   

Total other income (expense)

     3,261         3,261                     

Income from continuing operations before income taxes

     33,080         (135,312 )

Income taxes

     0         0                     

Income from continuing operations

     33,080         (135,312 )

Discontinued operations

      

Loss from operations of Drug Depot, Inc.

     0         0  

Loss on disposal of Drug Depot, Inc.

     (42,177 )       (42,177 )                         (42,177 )       (42,177 )

Preferred stock dividends

     0         0                     

Net loss

   $ (9,097 )     $ (177,489 )                   

Basic and diluted loss per share

     (0.00 )       (0.01 )                   